United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3841
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Nicholas Pyeatt,                         * Western District of Missouri
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                          Submitted: May 3, 2002

                               Filed: May 10, 2002
                                    ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Nicholas Pyeatt appeals from the final judgment entered in the District Court1
for the Western District of Missouri, revoking his supervised release and sentencing
him to 30 months imprisonment. For reversal, Pyeatt argues that the sentence was an
upward departure from the Chapter 7 Guidelines and that the district court might have
imposed a shorter sentence if the court had realized that Pyeatt might fail to complete



      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
a Bureau of Prisons boot-camp program. For the reasons discussed below, we affirm
the judgment of the district court.

      As Pyeatt’s counsel acknowledges, the court was not bound to impose a
sentence within Chapter 7’s recommended range. See United States v. Carr, 66 F.3d
981, 983 (8th Cir. 1995) (per curiam). Further, the district court specifically noted
that Pyeatt would have to serve the full 30-month sentence in prison if he failed to
complete boot camp.

      Accordingly, we affirm. We also grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-